 


109 HRES 29 IH: Honoring the United States Army Volunteer Reserve for its dedicated and distinguished service to veterans and communities in need in the United States.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 29 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald submitted the following resolution; which was referred to the Committee on Veterans’ Affairs
 
RESOLUTION 
Honoring the United States Army Volunteer Reserve for its dedicated and distinguished service to veterans and communities in need in the United States. 
  
Whereas the United States Army Volunteer Reserve (USAVR) continues its primary mission of rendering final military honors to the families of deceased veterans and has to date rendered more than 5,000 final military honors services at no cost to the families or taxpayers; 
Whereas the USAVR continues to work with and train other military and veterans organizations in rendering final military honors; 
Whereas the USAVR is working in conjunction with military and civil authorities in the training and preparation for their secondary mission of being a force structure multiplier in civil emergencies and mass casualty situations through individual and organizational civic emergency management training; 
Whereas the USAVR has provided no-cost wellness care to disadvantaged or homeless persons; and 
Whereas the USAVR continues to flourish due to its enlightened leadership and the dedication of its members: Now, therefore, be it 
 
That the House of Representatives recognizes and honors the USAVR for its dedicated and distinguished service to veterans and communities in need in the United States. 
 
